Exhibit 10.90

ASSIGNMENT AND ASSUMPTION OF INDEMNITY AGREEMENT

This Assignment and Assumption Agreement (“Assignment”), dated July 2, 2007,
among Bruce G. Bernstein, (“Indemnitee”), InterDigital Communications
Corporation (“ICC”), a Pennsylvania corporation, and InterDigital, Inc., a
Pennsylvania corporation, provides for (i) the assignment by ICC and assumption
by InterDigital, Inc. of that certain Indemnity Agreement dated June 21, 2005
between ICC and Indemnitee (“Original Agreement”) of all of ICC’s rights and
obligations under the Original Agreement as amended hereby and (ii) the consent
of Indemnitee to such assignment.

Witnesseth:

WHEREAS, ICC intends to effect a corporate structure reorganization
(“Restructuring”) in accordance with applicable sections of the Pennsylvania
Business Corporation Law and the Delaware General Corporation Law, whereby
following the effective date of the Restructuring (“Effective Date”), among
other things, ICC will be converted to a Pennsylvania Limited Liability Company
and become a wholly owned subsidiary of InterDigital, Inc. which, on the
Effective Date, will become the successor issuer of all the issued and
outstanding shares of common stock of ICC in accordance with the provisions of
Rule 414 under the Securities Act of 1933, as amended, and Rule 12g-3 of the
Securities Exchange Act of 1934, as amended; and

WHEREAS, Indemnitee serves as an officer, director or other agent of the Company
and commencing on the Effective Date will serve in such capacity as an officer,
director or agent of InterDigital, Inc. and/or its subsidiaries; and

WHEREAS, to afford Indemnitee continuity of protection under the Original
Agreement before and after the Restructuring it is necessary and desirable for
ICC to assign the Original Agreement to InterDigital, Inc. and for Indemnitee to
consent thereto.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

  1.

This Assignment shall be effective on and as of the Effective Date and upon such
effectiveness (a) all references contained in the Original Agreement to the
Agreement are deemed to be references to the Original Agreement as assigned
pursuant to this Assignment, and (b) all references to the Company contained in
the Original Agreement are deemed to be references to InterDigital, Inc., and
(c) all past, present and future obligations owing by ICC to Indemnitee under
the Original Agreement and under the Original Agreement as assigned pursuant to
this Assignment, including any and all obligations owed since the date of the
Original Agreement, are assigned by ICC to InterDigital, Inc. and assumed in
their entirety by InterDigital, Inc., and (d) all past, present, or future
rights inuring to the benefit of ICC under the Original Agreement and under the
Original



--------------------------------------------------------------------------------

 

Agreement as assigned by this Assignment are transferred and assigned to
InterDigital, Inc. and inure to the benefit of InterDigital, Inc., and (e) all
past, present, and future obligations owing by Indemnitee to ICC under the
Original Agreement and under the Original Agreement as assigned by this
Assignment, including any and all obligations owed since the date of the
Original Agreement, are owed fully to InterDigital, Inc., and Indemnitee
expressly acknowledges and agrees that all such obligations are owed to
InterDigital, Inc., and further hereby consents to all such assignments and
assumptions as aforesaid.

 

  2. This Assignment together with the Original Agreement as assigned hereby
contains the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
between the parties hereto relating to this Assignment and Assumption of
Indemnity Agreement.

 

  3. The Original Agreement as assigned by this Assignment shall be construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to choice of law provisions thereunder.

IN WITNESS WHEREOF, the parties hereto have hereunto subscribed as of the date
first above written.

 

ATTEST:     INTERDIGITAL COMMUNICATIONS CORPORATION By:  

/s/ Rebecca B. Opher

    By:  

/s/ Lawrence F. Shay

  Rebecca B. Opher       Lawrence F. Shay   Assistant General Counsel      
Chief Legal Officer & Government Affairs ATTEST:     INTERDIGITAL, INC. By:  

/s/ Rebecca B. Opher

    By:  

/s/ Lawrence F. Shay

  Rebecca B. Opher       Lawrence F. Shay   Assistant General Counsel      
Chief Legal Officer & Government Affairs      

/s/ Bruce G. Bernstein

     

Bruce G. Bernstein

     

Chief Intellectual Property and Licensing Officer

 

2